        Case 2:19-cr-00111-WFN           ECF No. 752         filed 09/23/20     PageID.4557 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                           Case No.   2:19-CR-0111-WFN-16
                                                                     CRIMINAL MINUTES
                                        Plaintiff,                   DATE:     SEPTEMBER 23, 2020
        -vs-
                                                                     LOCATION: SPOKANE
 JESUS VALENCIA-MORFIN,
                                        Defendant.                   SENTENCING HEARING


                                     Hon. Wm. Fremming Nielsen
       Joanna L. Knutson                              Heather Foe                        Allison R. Anderson
      Courtroom Deputy                                Law Clerk                           Court Reporter
                 Caitlin A. Baunsgard                                          Virginia Rockwood
                Government Counsel                                              Defense Counsel
 United States Probation Officer:       Shane L. Moore (Telephonic)
       [ X ] Open Court                      [ ] Chambers                          [ X ] Telecon
Defendant present in custody of United States Marshal with appointed counsel. Court confirmed with
Defendant that with the use of the Court's hearing assist equipment he was able to hear. Defendant indicated
he could. Court confirmed with Government counsel that she had no objections to the PSR and ruled on
Defendant's objection. Court also confirmed with defense counsel that the Defendant had the opportunity to
review the PSR and further queried Defendant as to whether he had any objections other than that already
discussed; Defendant indicated he did not. The Court accepted the Presentence Investigation Report.

Counsel addressed the Court with their respective recommendations for resolution of the matter. Defendant
addressed the Court. Court ACCEPTS the parties' 11(c)(1)(C) Plea Agreement. The Court determined the
applicable Guideline range and reviewed the 3553 factors.

Imprisonment:           132 Months with credit for any time served
Supervised Release:       5 Years with standard conditions plus special conditions:
                             • Search of person, vehicle, and residence
                             • Substance abuse evaluation and treatment/counseling, if recommended
                             • Abstain from controlled substances, including marijuana; Probation Officer
                                 is authorized to order up to 6 UAs
                             • Do not enter any establishment whose primary item of sale is alcohol; abstain
                                 from alcohol; Probation Officer authorized to order up to 6 UAs and/or Bas
                             • Mental health evaluation and treatment/counseling, if recommended
                             • Cooperate in the collection of DNA as directed by Probation Officer
Fine:                     Waived
Special Assessment:       $100 – Inmate Financial Responsibility Program

Appeal rights waived by Plea Agreement including Defendant's right to file a post-conviction 2255 motion
except one based upon ineffective assistance of counsel. Court agrees to write a letter to the Bureau of Prisons
recommending Defendant be allowed to participate in the 500 hour drug treatment program as well as be
designated to the Sheridan, Oregon facility. Defendant requested a copy of the PSR to give to his family.
Government counsel objected to the request due to the sensitive nature of the content. The Court DENIED the
request. Court GRANTS Government's oral motion to dismiss Count 1 of the Superseding Indictment.

 CONVENED: 8:32 A.M.            ADJOURNED:           9:13 A.M.      TIME:     0:41 HR.    CALENDARED       [ N/A ]
